DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 12, 13 drawn to Species I, classified in Cooperative Patent Classification G06T2219/2004.
II.	Claims 5-8 drawn to Species II, classified in Cooperative Patent Classification G06T2210/41.

This application contains claims directed to the following patentably distinct species: 

I.          Drawn to aligning the two 3D digital representations with respect to each other based on a relationship between complementary points, as defined by claims 1-4, 12, 13.

II.         Drawn to using a set of known anatomical concepts to constrain the fit of the two 3D digital representations to get a preliminary fit; wherein constraining the fit of the two 3D digital representations using known anatomical concepts comprises classifying the bite of the patient according to a standard set of relationships, comprising one or more of: a soft tissue 


The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.  The examiner restricted claims 5-8.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06T2219/2004, and species II would require a search in G06T2210/41.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	

Allowable Subject Matter
Claims 1, 3, 4, 12, 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to aligning three dimensional models of the upper and lower teeth of a patient.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards three dimensional model alignment of the upper and low teeth of a patient based on a relationship between complementary points of a buccal cusp of a tooth on one of the jaws and a mesial occlusal ridge of an opposing tooth on another of the jaws in each of the 3D digital representations.
The closest prior art, Chen et al. (US 2016/0005237) and Wu et al. (US 2013/0317800) show  similar systems.  The Chen system teaches aligning the model for the teeth of the upper jaw with the model for the teeth of the lower jaw (see claim 1, para. 0054).  The Wu system teaches aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of the teeth in each of the 3D digital representations (see para. 0050-0051).
However, Chen and Wu fail to address: 
“aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of a buccal cusp of a tooth on one of the jaws and a mesial occlusal ridge of an opposing tooth on another of the jaws in each of the 3D digital representations.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0005237) in view of Wu et al. (US 2013/0317800).

Regarding claim 2, Chen teaches a method of aligning two 3D digital representations of at least a part of each of the upper and lower jaw of a patient, the method comprising:
- obtaining an impression scan of at least the part of each of the upper and lower jaw of the patient (see figure 2, para. 0030, where Chen discusses scanning the upper and lower teeth of a person’s oral cavity); 
- converting the impression scans to 3D digital representations of the at least a part of the upper and lower jaw of the patient (see figure 2, para. 0032, where Chen discusses reconstructing three dimensional surfaces of the upper and lower teeth);
segmenting the 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations (see figure 5a-5d, para. 0032, where Chen discusses shape and position of teeth in the three dimensional models of the upper and lower teeth).
Chen teaches aligning the model for the teeth of the upper jaw with the model for the teeth of the lower jaw (see claim 1, para. 0054).
Chen does not expressly teach - aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of the teeth in each of the 3D digital representations; wherein the complementary points are determined automatically based on a classification of the bite of the patient.
However, Wu teaches - aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of the teeth in each of the 3D digital representations (see para. 0050-0051, where Wu discusses aligning points of 3D model of the upper jaw and lower jaw);
wherein the complementary points are determined automatically based on a classification of the bite of the patient (see para. 0051, 138-0140, 0144, where Wu discusses adjustment of 3D model alignment using the points based on the bite set position).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Wu to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to aligning two 3D digital dental representations. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve aligning two 3D digital dental model representations by segmenting teeth regions of the dental models to properly align the shapes of the models.  Furthermore, the prior art collectively includes each element claimed (though not all in the .






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jinkyun (US 2016/0120617) discussing teeth three dimensional model alignment.
	

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663